DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17744660. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 fully encompass claims 1-20 of ‘659.  Though differing jam sauce and heated sauce, the type of processed food would have been obvious to one of ordinary skill in the art since ingredients are variable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected due to the phrase of Independent claims 1 and 16 “jam sauce”, as it is a relative term, which renders the claim indefinite.  The term “jam sauce” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “jam sauce”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “sauce” but a “jam”.  It is unclear if the phrase is with respect to a defined type of food, i.e. fruit, or if the phrase is with respect to a degree of processing, with respect to a desired viscosity, i.e. sauce as opposed to jam, a combination of all or something different altogether.
Claims 1-20 are rejected due to the phrase of Independent claims 1 and 16 “sauce”, as it is a relative term, which renders the claim indefinite.  The term “sauce” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “sauce”; it is unclear as to what degree of difference is encompassed by this phrase, if not a “sauce” but any liquid or viscous gravy.  It is unclear if the phrase is with respect to without solids, without solids of a certain size or if the phrase is with respect to a degree of processing, representative of a desired viscosity, i.e. sauce as opposed to gravy, a combination of all or something different altogether.
Regarding claims 7 and 17, the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “at least one” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“all of”) should recite elements as “the group of A, B, C and D.”  
Claim 10 is rejected due to the phrase “the pectin temperature setting” since the phrase lacks antecedent basis since claim 10 does not depend from claim 8 which teaches “the pectin temperature setting”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager et al. (WO2013126734).
Hager teaches a variable temperature blender comprising a lid assembly (fig. 2 ref. 110), a vessel assembly (fig. 2 ref. 104), the vessel assembly having a blending vessel (fig. 2 ref. 104) and a collar attached to a bottom portion of the blending vessel (pg. 17 line 21 heater plate 1022 collar relative match convex shape of pot base 802; alternatively collar taken with respect to pg. 18 line 5; heater plate relative “through hole”)
a base assembly (fig. 2 ref. 102; pg. 16 line 10), the base assembly having a user interface (pg. 22 line 3), a motor (pg. 16 line 19), and a controller (pg. 22 lines 8-10); and
a heating element positioned within the collar of the vessel assembly (pg. 17 lines 20-23, pg. 18 lines 1-7),
wherein the controller is configured to control (i) heating of the heating element (pg. 18 lines 19-21) via an electronic heating control signal transmitted from the controller (pg. 26 lines 9-10) to an electrical interface that electrically connects the base assembly with the vessel assembly (pg. 26 lines 9-11), the electronic heating control signal activating or deactivating (pg. 18 lines 20-21; on/off; pg. 31 lines 9-14) heating by the heating element based on parameters of an operational mode (pg. 18 lines 20-21 preset temperature; pg. 31 lines 9-14) of the variable temperature blender to heat at least one food item contained within the blending vessel (pg. 29 lines 15-16), and (ii) execution of the operational mode (pg. 29 lines 12-13), wherein the operational mode comprises a mode for preparation of a jam sauce (pg. 28 line 7).
Wherein the electrical interface is a pin (pg. 18 line 13 ref. 1042; fig. 11 ref. 1042) and socket electrical interface (pg. 18 line 13 ref. 1040; fig. 11 ref. 1040), where pin and socket is taken with respect to electrical contact within area in contact with vessel bottom.  More specifically with respect to claim 3, the electrical interface comprises a vessel assembly electrical interface (pg. 18 line 15; abuts pot base) and a base assembly electrical interface (pg. 18 lines 15-16 when urged against pot base), the vessel assembly electrical interface comprising one of a pin electrical interface (pg. 18 lines 15-16 when urged against pot bottom), the base assembly electrical interface comprising the other of a a socket electrical interface (pg. 18 line 13 ref. 1040; fig. 11 ref. 1040), and attachment of the vessel assembly to the base assembly mates the vessel assembly electrical interface with the base assembly electrical interface to establish the pin and socket electrical interface (pg. 18 lines 15-17).
With respect to claim 5, the vessel assembly has a temperature sensor, the temperature sensor being in electrical communication with the electrical interface (pg. 18 lines 17-21).
Wherein the mode for preparation of the jam sauce is a pre-programmed mode of operation (pg. 25 lines 18-19), the controller has a memory (pg. 22 lines 10-12) and the memory is configured to store the pre-programmed mode of operation (pg. 25 lines 18-20). 
Wherein the at least one food item is fruit or sugar (pg. 29 line 15).
Wherein the mode for preparation of the jam sauce comprises the controller being configured to control the heating of the heating element to arrive at (i) an initial jam sauce temperature setting (pg. 30 lines 9-15; alternatively pg. 31 lines 9-10; alternatively, pg. 39 line 19 steam mode), and (ii) a pectin temperature setting (pg. 31 line 20-22, lines 8-9; pg. 33 line 4-7; heater off with agitation; pg. 41 lines 1-2; add pectin).  
Wherein a temperature of the pectin temperature setting (pg. 31 lines 8-10; table 2 ) is higher than (pg. 31 lines 8-10; reach full temperature value) a temperature of the initial jam sauce temperature setting (pg. 30 lines 10-15 temperature prior to min. 11-20).
With respect to claim 10, it is noted the claims are directed to an apparatus and thus the claimed temperature setting of 250F is intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art heater is capable of performing the intended use.  Given that Hager disclose a controlled heater as presently claimed, it is clear that the heater would be capable of performing the intended use, i.e. a temperature setting of 250F, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
With respect to claim 16, Hager teaches a method to create a jam sauce with a variable temperature blender (pg. 24 lines 12-13), the method comprising:
placing at least one food item into a blending vessel of the variable temperature blender (pg. 29 lines 14-16),
selecting a pre-programmed mode of preparation of a jam sauce (pg. 29 lines 16-17) from a plurality of pre-programmed modes of operation (pg. 25 lines 18-21) via a user interface (pg. 22 line 3) of the variable temperature blender, 
activating rotation of a blade assembly to blend the at least one food item (pg. 30 lines 8-10),
activating heating by a heating element to heat the at least one food item (pg. 30 lines 8-10), 
receiving a first temperature sensor reading from a temperature sensor of the variable temperature blender (pg. 31 lines 9-10), 
determining whether the received first temperature sensor reading is at or below a predetermined temperature reading for the mode of preparation of the jam sauce (pg. 31 lines 10-11; pg. 18 lines 19-21),
activating the heating element (pg. 31 lines 11-13; pg. 18 lines 19-21) when a result of the determination is that the first temperature sensor reading is below the predetermined temperature reading for the mode of preparation of the jam sauce (pg 31 lines 11-13; regulate temp. by turning heater on pg. 18 lines 19-21), 
receiving a second temperature sensor reading from the temperature sensor of the variable temperature blender (pg. 31 lines 11-13; pg. 18 lines 19-21 in response to temperature sensed); and 
deactivating heating by the heating element if the received second temperature sensor reading is at or above the predetermined temperature reading for the mode of preparation of the jam sauce (pg. 31 lines 11-13; pg. 18 lines 19-21 in response to temperature sensed).
Where the at least one food item is fruit and sugar (pg. 29 line 15; pg. 30 line 21-22).
Wherein the activating the heating by the heating element to heat the at least one food item comprises activating the heating by the heating element to arrive at a predetermined jam sauce temperature (pg. 31 lines 9-10), the at least one food item comprises ingredients of the jam sauce (pg. 29 line 15), and the activating the blade assembly to blend the at least one food item comprises rotating the blade assembly to mix the jam sauce ingredients for a predetermined amount of time (pg. 31 lines 1-6, 8, 15; relative individual time ranges with heat; alternatively relative complete cycle pg. 33 lines 3 relative with heat; alternatively pg. 33 lines 3-4; motor running without heat) at a predetermined rotation rate of the blade assembly (pg. 16 line 20; alternatively relative with vs without rotation). 
Providing, via the user interface (pg. 22 line 3), an indication of a status of the mode of preparation of the jam sauce (pg. 29 lines 14-15, pg. 30 lines 20-21, pg. 33 lines 17-18).

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit et al. (20160174771).

Benoit teaches a variable temperature blender (par. 0151) comprising: a lid assembly (par. 0093, 0119),
a vessel assembly (fig. 11), the vessel assembly having a blending vessel (fig. 11 ref. 12) and a collar attached to a bottom portion of the blending vessel (fig. 11 ref. 154; par. 0096),
a base assembly (fig. 10), the base assembly having a user interface (par. 0127), a motor (par. 0092), and a controller (par. 0136) and a heating element (par. 0096 ref. 150) positioned within the collar of the vessel assembly (par. 0096; fig. 11 ref. 150 within ref. 154).
The controller (par. 0136) is configured to control (i) heating of the heating element via an electronic heating control signal transmitted from the controller to an electrical interface (par. 0127; par. 0136) that electrically connects the base assembly with the vessel assembly (par. 0136), the electronic heating control signal activating or deactivating heating (par. 0147; par. 0128 on/off) by the heating element based on parameters (par. 0147) of an operational mode of the variable temperature blender to heat at least on food item contained within the blending vessel (par. 0147), and (ii) execution of the operational mode (par. 0147) where the operational mode comprises a mode for preparation of a jam sauce, where it is noted “for preparation of a jam sauce” is taken with respect to the food perfecting steps, i.e. heating and mixing as opposed to relative a food type.
In addition, it is noted the claims are directed to an apparatus.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims “for preparation of a jam sauce” does not result in a structural difference between the presently claimed invention and the prior art and further given that the prior art teaches the same claimed control functions, is capable of performing the intended use, “for preparation of a jam sauce”.  Given that Benoit disclose predetermined cooking/processing programs of foods and thus user interface for selection thereof, as presently claimed, it is clear that apparatus of Benoit would be capable of performing the intended use, i.e. “the operation mode comprises a mode for preparation of a jam sauce”, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention
The electrical interface is a pin and socket electrical interface (par. 0127 terminals).
The electrical interface comprises a vessel assembly electrical interface (par. 0127) and a base assembly electrical interface (par. 0127), the vessel assembly electrical interface comprising one of a pin electrical interface (par. 0127 relative receptacle), the base assembly electrical interface comprising the other of a pin electrical interface (par. 0127) or a socket electrical interface (par. 0127 receptacle), and attachment of the vessel assembly to the base assembly mates the vessel assembly electrical interface with the base assembly electrical interface to establish the pin and socket electrical interface (par. 0127). 
The vessel assembly has a temperature sensor (par. 0097), the temperature sensor being in electrical communication with the electrical interface (par. 0097 extend to).
The controller has a memory to store a plurality of pre-programmed modes of operation (par. 0147).
The operational mode is one of the plurality of pre-programmed modes of operation (par. 0147).
With respect to claim 4, the vessel assembly has a lid switch (par. 0093, 0115), the lid switch being in electrical communication with the electrical interface (par. 0093, 0115).
The lid assembly has a lid including a protrusion extending from the lid (par. 0116), the blending vessel has a handle (fig. 11), and the lid switch is within the handle (fig. 8, fig. 11, par. 0093, 0115), where it is noted the claimed handle is taken with respect to any additional means capable of being held. 
The controller is configured to (i) detect a status of the lid switch (par. 0093, 0115), and (ii) enable or disable the execution of the operational mode based on the detected status of the lid switch (par. 0093, 0115).
When the lid is attached to the blending vessel in a locked position, the protrusion engages the lid switch (par. 0093, 0115), and the status of the lid switch is an engaged status which, when detected by the controller, permits the execution of the operational mode by the controller (par. 0093, 0115).
Wherein when the lid is not attached to the blending vessel in a locked position, the protrusion does not engage the lid switch (par. 0093, 0115), and the status of the lid switch is a disengaged status which, when detected by the controller, does not permit the execution of the operational mode by the controller (par. 0093, 0115).
With respect to claims 9 and 10, it is noted the claims are directed to an apparatus and thus the claimed temperature setting of 250F or first temperature higher than a second is intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art heater is capable of performing the intended use.  Given that Hager disclose a controlled heater as presently claimed, it is clear that the heater would be capable of performing the intended use, i.e. a temperature setting of 250F and a temperature setting which is variable as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (WO2013126734).
With respect to claim 11, Hager further teaches the blender further comprising a blade assembly (pg. 4 lines 4-5), wherein the at least one food item comprises ingredients for the jam sauce (pg. 28 lines 7-9), and the controller is configured to: 
control rotation of the blade assembly via the motor via transmission of an electronic motor control signal from the controller to the electrical interface (pg. 17 lines 2-3), 
activate heating by the heating element to arrive at a first predetermined temperature for the mode of preparation of the jam sauce (pg. 30 lines 5-10), 
rotate the blade assembly to mix the ingredients for a first predetermined amount of time at a first predetermined rotation rate (with rotation) of the blade assembly (pg. 30 lines 11-12),
receive a first temperature sensor reading from the temperature sensor (pg. 31 lines 8-10), the first temperature sensor reading including first data representative of a first detected temperature (pg. 31 lines 8-10) make a first determination of whether the first detected temperature is below the first predetermined temperature (pg. 31 lines 11-14) and activate heating by the heating element if the result of the first determination is that the first detected temperature is below the first predetermined temperature (pg. 31 lines 10-14)
when the result of the first determination is that the first detected temperature is equal to the first predetermined temperature, turn off the blade assembly and deactivate the heating by the heating element (pg. 33 lines 10-11) and provide, via the user interface, an indication that the mode of preparation of the jam sauce has completed (pg. 33 lines 10-11).
Though silent to the claimed heating and mixing program relative a second time after a first predetermined amount of off-time.  Importantly since Hager teaches adding ingredients during the cooking process (pg. 3 lines 22-23), and/or removing foam (pg. 31 lines 17-20) by the addition of ingredients or manual removing.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired jam program as taught by Hager, which includes the steps of heating and mixing program relative a second time after a first predetermined amount of off-time thus achieving the same claimed multiple step automatic cooking of the ingredients specific to different ingredients for its art recognized purpose of providing different modes for operation.
In addition, since Hager teaches the structural components including the claimed blending blades, temperature sensor, and heater for a same programmed cooking for making jam and jellies in an automated process which simplifies the process of making such (pg. 24 lines 7-8), since Hager teaches the mode of operation is not limited, since Hager teaches operation relative examples of different foods and since Hager teaches program logic which may be programmed and stored in the memory (pg. 26 lines 6-15) for selection by a user.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired program code as known in the art relative operation of the same components as taught by Hager thus providing jam and jelly cooking modes specific to different types of fruits which may require different processing conditions.
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to a controller configured to rotate the blade assembly to mix the ingredients for a second predetermined amount of time at a second predetermined rotation rate of the blade assembly; receive a second temperature sensor reading from the temperature sensor, the second temperature sensor reading including second data representative of a second detected temperature; make a second determination of whether the second detected temperature is below the second predetermined temperature and activate heating by the heating element if the result of the second determination is that the second detected temperature is below the second predetermined temperature; when the result of the second determining is that the second detected temperature is equal to the second predetermined temperature, turn off the blade assembly and deactivate the heating by the heating element, since the claimed configuration of the controller is obvious over the reference since the general conditions of a claim are disclosed in the prior art and it is not inventive to discover the optimum or workable ranges by routine experimentation and since the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine a specific order of operation relative the teachings of Hager.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a controller configured with program code specific to a same order of operation as taught by Hager.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit et al. (20160174771).
With respect to claim 11, Benoit further teaches the blender further comprising a blade assembly (par. 0091), 
control rotation of the blade assembly via the motor via transmission of an electronic motor control signal from the controller to the electrical interface (par. 0092), 
activate heating by the heating element to arrive at a first predetermined temperature (par. 0147; temperature selecting control), 
rotate the blade assembly to mix the ingredients for a first predetermined amount of time at a first predetermined rotation rate (with rotation) of the blade assembly (par. 0147; stirring mechanism, speed selecting control)
where the at least one food item comprises ingredients for the jam sauce is taken as intended use.
Though silent to the order of execution, Benoit teaches preprogrammed cooking processing programs to prepare a selected food (par. 0147).  Thus since Benoit further teaches the controller is configured to include cooking and stirring function ordered sequentially in order to prepare a preselected food (par. 0147).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired program as taught by Benoit (par. 0147), which includes the steps of heating and mixing program relative a first and second time after a first predetermined amount of off-time thus achieving the same claimed multiple step automatic cooking of the ingredients specific to different ingredients for its art recognized purpose of providing different modes for operation and more specifically as taught by Benoit cooking and stirring function ordered sequentially in order to prepare a preselected food (par. 0147).
In addition, since Benoit teaches the structural components including the claimed blending blades, temperature sensor, and heater for a same programmed cooking for in an automated process (par. 0147), since Benoit teaches the mode of operation is not limited, since Benoit teaches operation relative examples of different foods (par. 0147) and since Benoit teaches program logic which may be programmed and stored in the memory for selection by a user (par. 0147).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired controller configured to a desired order of operation as known in the art relative operation of the same components as taught by Benoit thus providing food specific cooking modes which may require different processing conditions in order to prepare a preselected product as taught by Benoit (par. 0147).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to a controller configured to rotate the blade assembly to mix the ingredients for a second predetermined amount of time at a second predetermined rotation rate of the blade assembly; receive a second temperature sensor reading from the temperature sensor, the second temperature sensor reading including second data representative of a second detected temperature; make a second determination of whether the second detected temperature is below the second predetermined temperature and activate heating by the heating element if the result of the second determination is that the second detected temperature is below the second predetermined temperature; when the result of the second determining is that the second detected temperature is equal to the second predetermined temperature, turn off the blade assembly and deactivate the heating by the heating element, since the claimed configuration of the controller is obvious over the reference since the general conditions of a claim are disclosed in the prior art and it is not inventive to discover the optimum or workable ranges by routine experimentation and since the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine a specific order of operation relative the teachings of Benoit.
"The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case providing a controller configured with programs specific to a same operation as taught by Benoit.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (WO2013126734) in view of Benoit et al. (20160174771).
Hager et al. is taken as above.
Hager teaches an apparatus for heating and stirring and thus one of ordinary skill in the art would have been motivated to look to the art of automated food processors as taught by Benoit.
Benoit teaches the apparatus comprising a user interface which provide various user controls including dials, buttons and touch screens (par. 0147).
Thus since both teach user interface, since both teach buttons for user setting programmed functions which are variable.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute or incorporate the user control of a dial as taught by Benoit in the user interface as taught by Hager thus providing a same option of mechanisms for setting user defined variables as taught by both. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20170071413, 20150305566, 20150101491, 20150117137, 20080264270, 20080190301, 3176968, WO2017063872 directed to heated blenders and heaters cookers with stirring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/             Primary Examiner, Art Unit 1792